Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 20-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach provide a multi-line editor user input interface that allows a user to enter and edit input on any line at any time; provide a grid view display interface; on a continual basis, as the user enters input including a first expression in the multi- line editor input interface: parse the first expression with respect to the domain-specific language, wherein the domain-specific language comprises a plurality of data tags and a plurality of operations, each data tag is associated with at least one value for each of a plurality of identifiers of the data set, and each operation can be applied to data tag-associated values; wherein the parsing includes recognizing, in the first expression, a data tag of the domain-specific language and an operation provided in the domain-specific language; execute the parsed expression, wherein the executing includes: determining, out of the plurality of identifiers, a first subset of identifiers to which the parsed expression is applied; identifying one or more data sources associated with the recognized data tag; loading values associated with the recognized data tag from at least one of the identified data sources; and applying the operation to the loaded values to produce result values for a second subset of identifiers, wherein each result value Page 2 of 8SCREENINGApplication No.: TBDAttorney Docket No.: QUIX-2020002cf Preliminary Amendment is associated with an identifier in the second subset of identifiers; and update the grid view display interface with a live display of the result values for the second subset of identifiers, wherein the updating includes, for each displayed identifier, adding an associated value of the result values to the grid view display 
Although an updated search revealed prior art that teaches a provide a multi-line editor user input interface that allows a user to enter and edit input on any line at any time; provide a grid view display interface; on a continual basis, as the user enters input including a first expression in the multi- line editor input interface.. the grid view display interface is immediately updated according to the changes in data,
and prior art that teaches parse the first expression with respect to the domain-specific language, wherein the domain-specific language comprises a plurality of data tags and a plurality of operations, each data tag is associated with at least one value for each of a plurality of identifiers of the data set, and each operation can be applied to data tag-associated values,
 it did not reveal any other prior art teaching provide a multi-line editor user input interface that allows a user to enter and edit input on any line at any time; provide a grid view display interface; on a continual basis, as the user enters input including a first expression in the multi- line editor input interface: parse the first expression with respect to the domain-specific language, wherein the domain-specific language comprises a plurality of data tags and a plurality of operations, each data tag is associated with at least one value for each of a plurality of identifiers of the data set, and each operation can be applied to data tag-associated values; wherein the parsing includes recognizing, in the first expression, a data tag of the domain-specific language and an operation provided in the domain-specific language; execute the parsed expression, wherein the executing includes: determining, out of the plurality of identifiers, a first subset of identifiers to which the parsed expression is applied; identifying one or more data sources associated with the recognized data tag; loading values associated with the recognized data tag from at least one of the identified data sources; and applying the operation to the loaded values to produce result values for a second subset of identifiers, wherein each result value Page 2 of 8SCREENINGApplication No.: TBDAttorney Docket No.: QUIX-2020002cf Preliminary Amendment is associated with an identifier in the second subset of identifiers; .
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178